DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application/Response to Arguments
2.	Applicant’s response filed on February 11, 2022 has been entered.
	Claims 1-8, 11, 13, and 14 are pending.
	All of the previously made objections and rejections have been withdrawn as being obviated by the amendment with one exception: the objection to the specification concerning identification of trade names/marks used in commerce. As discussed below, not all of the trade names/marks used in commerce are properly identified.
	Applicant’s arguments filed on February 11, 2022 have been fully considered. They are moot with respect to the rejections and objections that have been withdrawn as being obviated by the amendment. As to the specification objection concerning identification of trade names/marks used in commerce, Applicant argues that the objection should be withdrawn in view of the specification amendment (Remarks, page 13). This argument was unpersuasive because, as discussed below, not all of the trade names/marks used in commerce are properly identified. The objection has been maintained accordingly. 

Priority
3.	As noted by Applicant on page 12 of the Remarks, the scope of the claims has changed. The comments made in the last Office action concerning the effective filing date of the invention have been reconsidered accordingly. The currently pending claims have an effective filing date of August 21, 2015.

Specification
4.	The specification is objected to because it contains trade names/marks used in commerce that are not identified in accordance with MPEP 608.01(v) (i.e., by capitalizing each letter of the trade name or mark used in commerce wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term).
The following trade names/marks used in commerce require proper identification:
(i) TaqMan® (paras. 9-17, 19-21, 24, 28, 30, 34-35, 37, 40-41, 60, 62, 64, 68, 83, 91, 97, 104, and Supplementary Tables S1-S3);
(ii) EvaGreen® (paras. 67 and 97);
(iii) Superscript® (paras. 67 and 83); and
(iv) TRIsure® (para. 78).

Drawings
5.	The replacement drawings filed on February 11, 2022 are objected to because they contain TaqMan®, which is a trademark/trade name. As discussed in MPEP 608.01(v), trademarks/trade names must be identified either using the appropriate symbol or by capitalizing each letter of the term.
	Figures 1A-C, 2A, 3A, 4A, 7, and 10-14, which were filed on February 21, 2018, are also objected to because the trademark TaqMan® in each figure is not identified in accordance with MPEP 608.01(v).
Allowable Subject Matter
6.	Claims 1-8, 11, 13, and 14 are allowed. As noted in the last Office action, the Db-adapters recited in the claims (i.e., SEQ ID NOs: 1-3 and 41) novel and unobvious. 

Conclusion
7.	Claims 1-8, 11, 13, and 14 are allowed.
This application is in condition for allowance except for the following formal matters: the specification and drawings issue noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637